Title: From George Washington to James Nourse and Alexander White, 30 January 1778
From: Washington, George
To: Nourse, James,White, Alexander



Valley Forge January 30th 1778

By a Letter from Genl Lee of the 30th Ulto, which came to hand the 26th Instant, he seems to be anxious about the state of his Farm & Affairs and requests me “to recommend the care of them to you & Mr White.” I have taken the earliest Opportunity to inform you of his desires on these subjects, and have no doubt but you will render him every service in your power. I am happy to acquaint you, that though

he is still a prisoner, his condition is comfortable, being on parole in the City of New York and treated with much Civility. It is highly probable, that he will soon be enlarged under that restriction, as Major Genl Prescot is ordered to be sent in for that purpose on the same terms. I am Sir

Go: Washington

